Supplement Dated February 9, 2009 to Prospectuses Dated August 29, 2008 Hotchkis and Wiley Funds Core Value Fund, Large Cap Value Fund, Mid-Cap Value Fund, Small Cap Value Fund, All Cap Value Fund (collectively, the “Funds”) Effective at the start of business on February 2, 2009, the Hotchkis and Wiley Large Cap Value Fund and the Hotchkis and Wiley All Cap Value Fund, both of which have been closed to new investors since July 1, 2005, will again begin accepting new investors.At that time, shares of the Hotchkis and Wiley Large Cap Value Fund and Hotchkis and Wiley All Cap Value Fund will be available for purchase as described in the section of the Prospectus – Class I Shares entitled “Shareholder Services – How to Buy Shares,” and in the section of the Prospectus – Class A, C, R Shares entitled “Shareholder Services – How to Buy, Sell, Transfer and Exchange Shares.”Also at that time, all references in the Prospectuses to the Hotchkis and Wiley Large Cap Value Fund and the Hotchkis and Wiley All Cap Value Fund as “closed” should be disregarded. The following replaces the section “Portfolio Managers” in the Prospectuses. Portfolio Managers The Advisor to the Funds also manages institutional separate accounts and is the sub-advisor to other mutual funds. The investment process employed is the same for similar accounts, including the Funds, and is team-based utilizing primarily in-house, fundamental research. The investment research staff is organized by industry and sector and supports all of the accounts managed in each of the Advisor’s investment strategies.Portfolio coordinators for each strategy ensure that the best thinking of the investment team is reflected in the “target portfolios.”Investment ideas for each Fund are generated by the Advisor’s investment team.The Advisor has identified the portfolio managers with the most significant responsibility for each Fund’s portfolio.The list does not include all members of the investment team. Investment team member Primary title with Advisor Years with the Advisor George H. Davis Jr. CEO and Portfolio manager 20 Sheldon Lieberman Portfolio manager 15 James Miles Portfolio manager 14 Patricia McKenna Portfolio manager 13 David Green Portfolio manager 12 Stan Majcher Portfolio manager 12 Judd Peters Portfolio manager 9 Scott McBride Portfolio manager 7 The investment process is team driven where each portfolio manager participates in the investment research review and decision-making process for all of the Funds. Mr.
